United States Navy–Marine Corps
       Court of Criminal Appeals
                     _________________________

                       UNITED STATES
                           Appellee

                                 v.

                  Abisha A. DEVONISH
            Lance Corporal (E-3), U.S. Marine Corps
                          Appellant

                         No. 201800339

  Appeal from the United States Navy-Marine Corps Trial Judiciary
                     Decided: 14 February 2019.
                         Military Judge:
            Lieutenant Colonel Jeffrey V. Munoz, USMC
Sentence adjudged 14 August 2018 by a Special court-martial con-
vened at Marine Corps Air Station Miramar, California, consisting of
a military judge sitting alone. Sentence approved by convening au-
thority: reduction to E-1, confinement for 5 months, and a bad conduct
discharge.
                           For Appellant:
               Captain Scott F. Hallauer, JAGC, USN.
                           For Appellee:
                        Brian K. Keller, Esq.
                     _________________________

    This opinion does not serve as binding precedent under
          NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

          Before FULTON, CRISFIELD, and ELLINGTON,
                    Appellate Military Judges.
                  United States v. Devonish, No. 201800339


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
However, we note that the court-martial order (CMO) does not accurately re-
flect the findings as to Specification 2 of Charge III. Although we find no
prejudice from a scrivener’s error in a footnote erroneously referring to
Charge II, the appellant is entitled to have court-martial records that correct-
ly reflect the content of his proceeding. United States v. Crumpley, 49 M.J.
538, 539 (N-M. Ct. Crim. App. 1998). Accordingly, the convening authority
shall issue a supplemental CMO reflecting (in footnote **) that the appellant
was found Guilty, except for the words “on divers occasions”, as excepted in
Specification 2 of Charge III.
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




2